DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 08/11/2021 to prosecute the invention of Group I, including claims 1-5. Other Group, including claims 6-11 is withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,492,010. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-36 of U.S. Patent No. 10,492,010 are clearly anticipated or similar in scope to the rejected claims 1-5 of the U. S. Pat. App (No. 16/790,455) with only obvious wording variations. For example:
U. S. Pat. App No. 16/790,455
U.S. Patent No. 10,492,010

a perimeter platform; a chassis connected to the perimeter platform;


a control system including at least one variable limiting element; and

an umbo platform connected to the at least one limiting element, the limiting element increasing the limiting in response to an increased magnitude of movement of the umbo
platform.
1. A tympanic lens, comprising: 
a chassis; a perimeter platform connected to the chassis; 
a microactuator connected to the chassis through at least one bias spring positioned at a proximal end of the microactuator; a damper separate from and attached to the at least one bias spring; 
an umbo platform attached to a distal end of the microactuator; 
and a photodetector mounted on said chassis and electrically connected to the microactuator through at least one wire, wherein the damper comprises a viscoelastic material in contact with the at least one bias spring, and wherein the viscoelastic material is configured to become stiffer or more viscous as a vibration frequency of the tympanic lens increases.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rucker et al. (U. S. Pat. App. Pub. – 2017/0195801).
	Regarding claim 1, Rucker et al. disclose a contact hearing protection device (10) comprising: a perimeter platform (155; [0047]); a chassis connected to the perimeter platform ( 170; [0047]); a control system including at least one variable limiting element (tympanic lens 100 controlling sound pressure via microactuator 140 having damper 185 (variable limiting element); figure 7C; [0050]); and an umbo platform connected to the at least one limiting element (umbo platform 160 attached to microactuator 140 having damper 185; [0048, 0050]), the limiting element increasing the limiting in response to an increased magnitude of movement of the umbo platform (damper 185 limits movement of umbo platform 160 via bias springs 180 in response to a higher level of movement (increased magnitude of movement); [0047, 0049-0050]).
Regarding claim 2, Rucker et al. disclose a contact hearing protection device (10) comprising: a perimeter platform (155; [0047]); a chassis connected to the perimeter platform (170; [0047]); a control system including at least one variable limiting component connected to the chassis (tympanic lens 100 controlling sound pressure via microactuator 140 and damper 185 (variable limiting element) coupled to chassis 170 as shown; figures 7A-7C; [0050]); an umbo platform connected to the control system (umbo platform 160 attached to microactuator 140; [0048, 0050]); and at least one component adapted to move the umbo platform in response to external sound (microactuator 140 moving umbo platform 160 in response to incident sound pressure; [0046-0051]).

Regarding claim 4, Rucker et al. further disclose the contact hearing protection device, wherein the control system is connected to the umbo platform through the microactuator reed (tympanic lens 100 coupled to umbo platform 160 via microactuator reed 350 in figure 7).
Regarding claim 5, Rucker et al. further disclose the contact hearing protection device, wherein the at least one component further comprises a photodetector adapted to receive signals representative of sound and to generate electrical signals which vibrate the microactuator reed (photodetector 130 drives microactuator 140 and microactuator reed 350 via receiving sound signals and outputting electric signal; [0046-0047 and 0049-0051]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651